Appellant was charged with the unlawful sale of intoxicating liquor in a dry area, and by the jury fined the sum of $100.00.
In the complaint and information it is alleged that Lubbock *Page 23 
County was a dry area, in that at an election held for that purpose a majority of the qualified voters thereof had thus determined, etc.
We find no agreement in the statement of facts relative to such allegations, nor do we find any proof thereof in the statement of facts.
This being a special law, we have held in many cases that proof of its adoption in a certain locality must be made, or an agreement relative thereto in evidence. See Branch's Penal Code, p. 695, Sec. 1231.
Because of a failure to show in the statement of facts that Lubbock County is a dry area, this judgment is reversed and the cause remanded.